Citation Nr: 0712181	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to basic eligibility for a permanent and 
total disability evaluation for pension purposes (nonservice-
connected pension benefits).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1963.

This matter is on appeal from a November 2002 rating decision 
of the Seattle, Washington, Department of Veterans Affairs 
(VA) Regional Office (RO).

On substantive appeal, the veteran indicated that she both 
wanted to pursue the matters on appeal and withdraw the 
matters on appeal.  Given the inconsistencies of the 
veteran's statements, the Board finds that the issues listed 
on the title page are ripe for appellate review.


FINDINGS OF FACT

1.  Service medical records show no symptoms consistent with 
PTSD. 

2.  The competent evidence of record fails to establish that 
the veteran has a current diagnosis of PTSD.

3.  There are no in-service complaints of, treatment for, or 
diagnosis of related to a bilateral foot disorder or low back 
disorder.

4.  A bilateral foot disorder is not currently shown.

5.  Low back pathology was not identified until 1988. 

6.  The veteran's current low back disorder is unrelated to 
service.

7.  The veteran did not serve any of her active duty during a 
period of war; she had no foreign service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  A bilateral foot disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

4.  The veteran does not meet the basic eligibility 
requirements for nonservice-connected pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.6 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that although the veteran served 
during a time of war, she does not allege that her claimed 
disorder began in combat, and, therefore, 38 U.S.C.A. 
§ 1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy, is not for application. 

PTSD

In addition to the above, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2006).  

The United States Court of Appeals for Veterans Claims held 
that "[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(d), (f); see also Gaines v. West, 11 Vet. App. 113 
(1998) (determination of whether veteran engaged in combat 
with enemy is particularly significant in PTSD cases).  

Under the regulations, if the "claimed stressor [was] not 
combat related, a veteran's lay testimony regarding in-
service stressors [was] insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304.  

After a review of the medical evidence, the Board concludes 
that the veteran's claim for service connection for PTSD must 
be denied.  Significantly, service connection for PTSD 
requires a diagnosis of PTSD.    
 
Service medical records reflect no complaints of, treatment 
for, or diagnoses related to a psychiatric disorder.  At the 
time of discharge, the psychiatric evaluation was normal.  
Therefore, the Board finds no evidence of a chronic 
psychiatric disorder during military service.

The claims file reflects some activity in the several years 
after discharge regarding educational benefits, waiver of 
overpayment, and the like, with the last entry dated in 1978.  
A single VAF 10-7131 is dated in 1993 but it does not appear 
that any action was taken or required.  

The first clinical record related to psychiatric complaints 
associated with the claims file is dated in August 2000.  At 
that time, the veteran underwent a psychiatric assessment.  
She complained of anxiety due to homelessness and separation 
from her daughter, who was also homeless and had PTSD.  After 
a mental status examination, the diagnoses included 
adjustment disorder with anxiety and homelessness, but not 
PTSD.

The next contact with the veteran appears to be a Homeless 
Veteran Contact Form undertaken in early 2002.  She lived in 
a camp trailer, had been homeless for two years or more, and 
was on public support.  In March 2002, she filed a claim for 
PTSD.  

In a March 2002 letter, the veteran related numerous 
stressors, both in-service and post-service incidents.  In-
service stressors included murder of a newborn baby with a 
conspiracy of silence and physical abuse of newborns at 
Portsmouth Naval Hospital, sexual advances and harassment by 
lesbian recruits during basic training, and a litany of 
stresses related to her job as a hospital corpsman such as 
catheterizations, starting intravenous lines, administering 
drugs, naso-gastric tube placement, working long hours 
interfering with her social life, lack of Registered Nurse 
supervision, working stand-by for ambulance runs, and taking 
care of sick patients.  

Post-service stressors included worry how her own child would 
be treated at the Portsmouth Naval Hospital (her husband was 
on active duty at the time but she was not), being ignored 
while in labor, a myriad of "conditions and incidents" that 
lead to her failure to obtain a Bachelor's Degree in Nursing, 
the death of her landlord, her own illnesses, lack of trust 
in the medical profession, having dental work performed by 
students, being assaulted and brutally beaten in 1990, 
"botched" jaw surgery, problems with her family, alienation 
from her children, and a multitude of issues surrounding 
homelessness and public welfare needs.

In an April 2002 psychiatric evaluation for state social 
services, the veteran claimed PTSD due to "physical and 
emotional trauma while in Navy," as well as due to a post-
service "near fatal beating" with broken jaw and 
homelessness.  The physician referenced a relevant medical 
history of acute stress disorder, major depression, PTSD 
"indicated by nightmares, depression, sleep disorder, 
isolation, emotion disassoc[iation] in excess of 40 years."  

However, the only "established" diagnosis listed was 
adjustment disorder.  Depression, PTSD, and acute stress 
disorder were listed as "possible" diagnoses (according to 
the form, described as where additional information 
concerning the medical condition must be obtained to either 
establish or rule out the diagnosis).  

In considering the April 2002 private evaluation, the Board 
points out that the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish 
medical nexus); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  

It has also been observed that statements from doctors which 
are inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  In this case, the fact that 
PTSD was listed as a "possible" diagnosis is too 
speculative to support a claim for service connection.

Next, no evidence indicates that the private physician 
reviewed the veteran's claims file prior to reporting PTSD.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him or her to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran).  For 
those reasons, the Board finds the April 2002 statement to be 
of less probative value.

In addition, while the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as lay person, she is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994), Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  Therefore, the veteran's 
assertions regarding a relationship between active duty and 
PTSD have little probative weight.

The Board has weighed the veteran's reported history of PTSD 
against the absence of psychiatric complaints in service, 
absence of identified psychiatric symptomatology for many 
years, a VA psychiatric assessment finding no diagnosis of 
PTSD, and a private clinical assessment noting a "possible" 
diagnosis of PTSD.  In this case, the Board places more 
probative value on the psychiatric assessments which fail to 
support a diagnosis of PTSD.  

In sum, post-service competent evidence is devoid of 
complaints of, treatment for, or diagnosis of PTSD.  Because 
the evidence of record does not establish the first element 
of the claim (a diagnosis of PTSD), the claim is denied.

Bilateral Foot Disorder

Service medical records reflect no complaints of, treatment 
for, or diagnoses related to a foot disorder.  At the time of 
discharge, the clinical evaluation of the feet was normal.  
Therefore, the evidence does not show chronic manifestations 
of a bilateral foot disorder at the time of service 
separation.  

The only medical evidence related to the feet is a July 2003 
clinical record.  At that time, the veteran complained of a 
two-month history of a swollen and painful right foot 
exacerbated by chronic low back pain caused by carrying heavy 
items from place to place without a home to put them in.  No 
diagnosis was made with respect to her feet.  

In addition to the relevant law and regulations cited above, 
service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the veteran has sought treatment on one 
occasion for right foot complaints but no diagnosis was made.  
The evidence does not show any complaints regarding the left 
foot.

There was no evidence of a bilateral foot disorder during 
active duty, no evidence of foot complaints for many years 
after service, and no current diagnosis related to the feet.  
Therefore, the appeal is denied.
 
Low Back Disorder

Service medical records reflect no complaints of, treatment 
for, or diagnoses related to a low back disorder.  At the 
time of discharge, the clinical evaluation of the spine was 
normal.  Therefore, the evidence does not show chronic 
manifestations of a low back disorder at the time of service 
separation.  

The first post-service medical records associated with the 
claims file are dated in mid-1999.  In her initial women's 
clinic visit in July 1999, the veteran's problem list 
included osteoporosis of the spine since 1988, degenerative 
joint disease of the back, and low back pain.  No 
determination was made as to the etiology of her complaints.  

The next contact with the veteran appears to be a Homeless 
Veteran Contact Form undertaken in early 2002.  She lived in 
a camp trailer, had been homeless for two years or more, and 
was on public support.  In March 2002, she filed claims for, 
among other things, a low back disorder.    

Although post service medical evidence does not pinpoint when 
the veteran was diagnosed with low back pathology, the Board 
emphasizes the multi-year gap between discharge from military 
service (1963) and initial reported symptoms in 1999 (nearly 
a 35+ year gap).  Even considering low back symptomatology as 
early as 1988 (for osteoporosis), the gap between active duty 
and low back pathology would be 25 years.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

Next, there is no competent evidence establishing a nexus 
between the veteran's low back disorder and active service.  
Given the lack of in-service complaints related to the low 
back, the absence of identified low back pathology for many 
years after discharge, and no medical nexus between the 
veteran's current complaints and active duty, service 
connection for a low back disorder is denied.

Pension Benefits

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service. 38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2006).

A veteran meets the service requirements of that section if 
he or she served in active military, naval or air service 
under one of the following conditions: (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2006). 

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty. 38 C.F.R. § 3.6(a) (2006).

The term "Vietnam era" means the following: (1) the period 
beginning on February 28, 1961, and ending on May 7, 1975, 
for veterans who served in the Republic of Vietnam during 
that period, and (2) the period beginning on August 5, 1964, 
and ending on May 7, 1975, in all other cases.  38 U.S.C.A. § 
101(29) (West 2002); 38 C.F.R. § 3.2 (2006).

As noted in the Introduction, the veteran served on active 
duty from April 1960 to April 1963.  Her DD214 shows no 
foreign service.  As her service did not fulfill the 
requisite requirement for pension benefits of service during 
a period of war, her period of naval service does not qualify 
her for nonservice-connected pension benefits.  As such, the 
appeal is denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law, and not the 
evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law).



VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006)), imposes obligations on VA in 
terms of its duty to notify and assist claimants.  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  

With respect to the claim for pension benefits, the veteran's 
assertions as to entitlement are without legal merit.  
Because the law and not the evidence is dispositive in this 
case, additional factual development would have no bearing on 
the ultimate outcome.  Accordingly, the provisions of the 
VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim").

With respect to the remaining claims, the veteran was 
notified of the VCAA as it applies to her present appeal by 
correspondence dated in August 2002 (PTSD) and October 2002 
(foot and back).  She has been provided every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed her of the evidence not of record that was necessary 
to substantiate her claims and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claims.  
There is no allegation from the veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, given the absence of in-service evidence of 
chronic manifestations of the disorders on appeal, no 
evidence of the disorders for many years after separation, 
and no current diagnoses of PTSD and bilateral foot disorder, 
and no competent evidence of a nexus between service and the 
veteran's low back disorder, a remand for a VA examination 
would unduly delay resolution of the claim.  Therefore, the 
available medical evidence is sufficient for adequate 
determinations.  

In addition to the veteran receiving notification of what 
type of information and evidence she needed to substantiate 
her claim for service connection, she was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date by correspondence dated 
in March 2006.  However, any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  


ORDER

Service connection for PTSD is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a low back disorder is denied.

Entitlement to nonservice-connected disability pension 
benefits is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


